UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
STEVE WENTZ,
Plaintiff,
v. Case No: 6:17-cv-1164-Orl-18GJK
PROJECT VERITAS, JAMES

O’KEEFE, III and ALLISON MAASS,

Defendants.

 

ORDER

This case was referred to the United States Magistrate Judge for a report and
recommendation on Defendants Project Veritas, James O’Keefe, III, and Allison Maass’
(collectively, the “Defendants”) Motion to Quantify Attorneys’ Fees Pursuant to February 22,
2019 Order (the “Motion”) (Doc. 137), to which Plaintiff Steve Wentz responded in opposition
(Doc. 163). On May 31, 2019, the United States Magistrate Judge entered the Report and
Recommendation regarding same (Doc. 170), to which Plaintiff filed an objection (the
“Objection”) (Doc. 173). Defendants then filed a response to the Objection (Doc. 179), to which
Plaintiff filed a reply (Doc. 182). After review of the Report and Recommendation (Doc. 170) and
de novo review of the portions of the Report and Recommendation to which Plaintiff objected, it
is hereby ORDERED and ADJUDGED as follows:

1. United States Magistrate Judge Gregory J. Kelly’s Report and Recommendation (Doc.
170) is APPROVED and ADOPTED and is made part of this Order for all purposes, including
appellate review.

2. Defendants Motion to Quantify Attorneys’ Fees Pursuant to February 22, 2019 Order

(Doc. 137) is GRANTED in part and DENIED in part as follows:
a. The Court awards attorneys’ fees in the amount of $4,899.50 to Defendants
Project Veritas, James O’Keefe, III, and Allisson Maass and against Plaintiff
Steve Wentz and his counsel.

b. In all other respects, the Motion (Doc. 137) is DENIED.

DONE AND ORDERED in Orlando, Florida, this s day of July, 2019.

(Ks aot
G. KENDALL SHARP
SENIOR , ITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record
